ya--_~r
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
BARBARA EXUM,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Responden,t.
2o11_3o37 _
Petition for review of an arbitrators decision by John
M. Donoghue.
ON MOTION
ORDER
Petiti0ner Barbara Exum moves to supplement the
record Resp0r1der1t Departn1ent of Ho1neland Security
opposes the motion as moot.
The briefs and exhibits that Ms. EXun:1 identifies are
already a part of the rec0rd, as a result of the arbitrators
March 15, 2011, letter to this Court (Dkt. Entry 11).
Acc0rding1y,
I'r ls ORoERED THAT:

EXUM V. DHS 2
MS. Exum’s motion to supplement the record is denied
as mo0t.
FoR TH1: CoURT
HAY 1 6  /s/ Jan Horbaly
Date
J an Horbaly
Clerk
cc: Barbara Exum
. F
NelS0n R. R1chards, Esq. l.S. COURT gJlFEPpPEALS FOR
THE FEDERAL C|RCUI`i’
s24 '
HA¥»~1 6 2011
.lAI |'l0RBALY
CLEH(